Citation Nr: 1100409	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for testicular cancer.

6.  Entitlement to service connection for acute myocardial 
ischemia.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and September 2009 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.

The claim seeking a TDIU is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed March 2004 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
PTSD; this rating decision was confirmed and continued in an 
April 2004 rating decision.

2.  Evidence added to the record since the RO's April 2004 rating 
decision is cumulative.

3.  The Veteran's left knee disability is related to his service-
connected right knee disability.

4.  The Veteran does not have a bilateral foot disability.

5.  Prostate cancer is not related to his service.

6.  Testicular cancer is not related to service.

7.  Acute myocardial ischemia is not related to service.


CONCLUSIONS OF LAW

1.  The April 2004 decision that denied the Veteran's claim of 
entitlement to service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

3.  A left knee disability is proximately due to a service-
connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2010).

4.  A bilateral foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

5.  Prostate cancer was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Testicular cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

7.  Acute myocardial ischemia was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

However, as the Board is granting the claim for service 
connection for a left knee disability, the claim is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial in 
the prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007) ( "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the initial 
RO decision and in sufficient time to enable the claimant to 
submit relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the Veteran's claim).  It need 
not describe the VA's evaluation of the Veteran's particular 
claim.").  

VA issued VCAA notice letters, dated in April 2003, September 
2003, December 2005, March 2006, May 2006, and January 2009, from 
the agency of original jurisdiction (AOJ) to the appellant.  The 
letters explained the evidence necessary to substantiate the 
Veteran's application to reopen and his claims of entitlement to 
service connection, as well as the legal criteria for entitlement 
to such benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

The Board also finds that the December 2005 and March 2006 VCAA 
notification letters are compliant with Kent as to the Veteran's 
application to reopen.  These letters specifically informed the 
Veteran as to what evidence would be necessary to substantiate 
the element or elements that were required to establish service 
connection that were found insufficient in the previous denial.  
The Veteran was told to submit evidence pertaining to the reason 
his claim of entitlement to service connection for a PTSD was 
previously denied, and the letters notified the Veteran of the 
reason for the prior final denial (i.e., the elements of the 
service connection claim that was deficient).  

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The Veteran has not been provided with a VA examination as to the 
etiology of his claimed foot disability, prostate cancer, 
testicular cancer, or acute myocardial ischemia.  Under the VCAA, 
VA must provide an examination when there is competent evidence 
of a disability (or persistent or recurrent symptoms of a 
disability) that may be associated with an in-service event, 
injury, or disease, but there is insufficient information to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of 
a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service, 
and the threshold for finding that the disability (or symptoms of 
a disability) may be associated with service is low.  McLendon, 
20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 
(2006).  

Here, no examination was required because there is no identified 
diagnosis regarding the feet, and no injury or disease in 
service.  There is also no injury or disease in service, and no 
continuity of symptomatology after service regarding prostate 
cancer, testicular cancer, and/or acute myocardial ischemia.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  If new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  

As relevant to this appeal, new evidence is existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when considered 
with the previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2010).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

The Veteran's claim of entitlement to service connection for PTSD 
was initially denied by the RO in a March 2004 rating decision.  
In an April 2004 rating decision, the RO confirmed and continued 
the denial of his claim of entitlement to service connection for 
PTSD.  That decision was not appealed and thus, is final.  See 38 
U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The March 2004 and April 2004 rating decisions denied the 
Veteran's claim of entitlement to service connection for PTSD on 
the basis that there was no evidence of PTSD during service or 
any evidence that his PTSD was related to a confirmed stressor 
during his military service.  The April 2004 rating decision 
confirmed and continued to deny the Veteran's claim of 
entitlement to service connection on the basis that there was no 
evidence that the Veteran's PTSD was related to his military 
service.

VA medical records, private medical records, and VA examination 
reports have been received since the prior denial, as well as 
multiple statements.  The medical evidence deals primarily with 
ongoing treatment for his psychiatric condition.  Although the 
medical records show evidence of treatment for multiple 
psychiatric disabilities, including "rule out PTSD" since his 
service, the evidence does not address whether any current 
psychiatric disability, however diagnosed, is related to service.  
As such, the additional evidence considered in conjunction with 
the record as a whole does not raise a reasonable possibility of 
substantiating the claim.  

The Veteran asserts that he is entitled to service connection 
because he has PTSD, and he asserts that he experienced a 
stressor in service.  However, statements to this effect were 
previously of record and are cumulative.  

In conclusion, new and material evidence to reopen the Veteran's 
previously denied claim for service connection for PTSD has not 
been received subsequent to the last final RO decision.  In the 
absence of new and material evidence, the benefit-of-the-doubt 
rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  As such, the Veteran's claim is not reopened.

Entitlement to Service Connection

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  



Secondary Service Connection

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Analysis

Left Knee Disability

The record contains an opinion provided by the Veteran's VA 
physician in January 2009, which concluded that the Veteran's 
service-connected left knee arthritis was related to his service-
connected right knee disability based on a compensatory etiology.  
There is no medical opinion that conflicts with that of the VA 
physician.  Accordingly, service connection for left knee 
arthritis is in order.  

Bilateral Foot Disability 

The Veteran has not been diagnosed as having a bilateral foot 
disability.  In this regard, the Veteran's service treatment 
records do not show any related complaints or disabilities, and 
his examination at separation was normal.  See 38 C.F.R. 
§ 3.303(a).  While the Veteran was treated for a skin condition 
(tinea pedis), this had apparently resolved at separation, and he 
has not reported a current skin condition in relation this claim.  
Post-service treatment records also are negative for evidence of 
treatment for or diagnoses of a bilateral foot disability.  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis.  Bostain v. West, 11 Vet. App. 
124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

While the Veteran's contentions have been considered carefully, 
he has not identified a foot disability.  Indeed, he did not list 
the issue on his VA Form 9 and did not discuss it in any detail 
on his notice of disagreement.  Such vague assertions are simply 
insufficient to identify the nature of the disability.  The Board 
accordingly concludes that the Veteran has not met even the 
minimal responsibility to present and support a claim for 
benefits.  See 38 C.F.R. § 5107(a) (West 2002).

The Board recognizes that the Court has held that the presence of 
a disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Hence, where the evidence does not support a finding of current 
disability upon which to predicate a grant of service connection, 
there can be no valid claim for that benefit.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Prostate Cancer, Testicular Cancer, and Acute Myocardial Ischemia

The Veteran alleges that his prostate cancer, testicular cancer, 
and acute myocardial ischemia are causally related to his 
service, including his service-connected headaches.  In this 
regard, the Board notes that the Veteran's service treatment 
records do not show any complaints, treatment, or diagnoses 
related to prostate cancer, testicular cancer, and acute 
myocardial ischemia.  Likewise, the Veteran's 1986 Report of 
Medical History and separation examination report do not show any 
related complaints or disabilities, and his physical evaluations 
were normal.  

Furthermore, the first post-service documentation of acute 
myocardial ischemia is not until 2006; his first reported 
treatment for prostate cancer was in 2008.  The Veteran's 
testicular cancer has been found to be a metastasis of his 
prostate cancer.  Accordingly, the Board concludes that prostate 
cancer, testicular cancer, and acute myocardial ischemia did not 
have onset during service.  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  

The Board notes that the medical evidence shows a substantial 
time lapse between separation from service and initial diagnosis.  
The Veteran has not presented an account of continuity of 
symptomatology other than to suggest that his conditions were 
misdiagnosed.  To the extent that he is asserting that he 
experienced symptoms that were not recognized, he has not 
described the symptoms or their point of onset.  To the extent 
that he asserts continuity of symptomatology, such assertion is 
not credible.  

In addition, the Board notes that none of the Veteran's treating 
providers have found that his prostate cancer, testicular cancer, 
and/or acute myocardial ischemia are related to the Veteran's 
military service.  

While the Veteran's contentions have been considered carefully, 
he has not described the basis for his conclusion that there is 
such a relationship.  The most detailed opinion provided by the 
Veteran comes in his October 2009 notice of disagreement.  He 
stated that he was misdiagnosed since service for the ailments he 
is presently suffering, and he feels that they are service 
related.  This amounts essentially to speculation.  He has not 
described continuity of symptomatology regarding these claims, 
and the medical records show a rather remote onset from service.  
In sum, there is no injury or disease in service, no 
symptomatology or treatment for many years after service, and no 
medical opinion that purports to relate prostate cancer, 
testicular cancer, or myocardial ischemia to service.  The 
Veteran's speculative opinion to the contrary carries no 
probative weight as it is not explained.  

As there is a preponderance of evidence against his claims of 
entitlement to service connection for prostate cancer, testicular 
cancer, and acute myocardial ischemia, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The application to reopen the claim for service connection for 
PTSD is denied.

Service connection for left knee arthritis is granted.  

Entitlement to service connection for a bilateral foot disability 
is denied.

Entitlement to service connection for prostate cancer is denied.
 
Entitlement to service connection for testicular cancer is 
denied.

Entitlement to service connection for acute myocardial ischemia 
is denied.


REMAND

The Board notes that the Veteran has also claimed entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  However, the assignment of a disability evaluation for 
the Veteran's service-connected left knee disability could 
potentially impact the disposition of the claim of entitlement to 
a TDIU.  See Norris v. West, 12 Vet. App. 413 (1999).  Therefore, 
adjudication of the claim for TDIU must be deferred.  

Accordingly, the case is REMANDED for the following action:

After assigning a disability rating for the 
left knee arthritis, readjudicate the 
deferred issue of entitlement to TDIU.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If the benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


